Case 17-40101-pwb   Doc 57   Filed 04/14/20 Entered 04/14/20 14:44:20   Desc Main
                             Document     Page 1 of 4
Case 17-40101-pwb   Doc 57   Filed 04/14/20 Entered 04/14/20 14:44:20   Desc Main
                             Document     Page 2 of 4
Case 17-40101-pwb   Doc 57   Filed 04/14/20 Entered 04/14/20 14:44:20   Desc Main
                             Document     Page 3 of 4
Case 17-40101-pwb       Doc 57     Filed 04/14/20 Entered 04/14/20 14:44:20             Desc Main
                                   Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

          This is to certify that I have served the following parties in this matter with a copy
   of the within and foregoing by, unless otherwise noted, depositing a true and correct
   copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
   follows:

   Mary Ida Townson, Esq.
   Chapter 13 Trustee
   Via Electronic Notice

   Karen King, Esq.
   Attorney for Debtor
   Via Electronic Notice

   Kerry Ann McKever
   63 Randy Way
   Dallas, GA 30132
                  th
          This 14 day of April, 2020.

                                                         /s/ Marc E. Ripps
                                                         Marc E. Ripps
                                                         Georgia Bar No. 606515
   P. O. Box 923533
   Norcross, GA 30010-3533
   (770) 448-5377
   Email: meratl@aol.com
